DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on January 13 of 2022, has been entered.  Claims 1, 16, 18 and 19 have been amended.  No claim has been cancelled, or added.  Claims 1-20 are still pending in this application, with claims 1, 16 and 19 being independent.

The drawings were received on January 13 of 2022.  These drawings are acceptable.
Applicant’s amendment to the drawings have overcome the objections under 37 CFR 1.84(p)(4) as detailed in section 8 of the previous Office Action (mailed November 23, 2021).

Applicant’s amendment to the drawings have overcome the objections to the title and abstract, as detailed in sections 3-6 of the previous Office Action (mailed November 23, 2021).  However, it is noted that the newly submitted amendment to the abstract was not be provided in a separate sheet, as required by 37 CFR 1.72.  See MPEP § 608.01(b).  The applicant is advised that, to expedite prosecution the amendment to the abstract has been entered; however, a new abstract on a separate sheet, including no other part of the application or other material, must be provided before the application is considered in condition for allowance.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over STANLEY (U.S. Pat. 9,930,444) in view of FUJII (U.S. Pat. 10,420,180).
STANLEY discloses an electronic device 100 (as seen in Figure 1) including a housing 1126 (as seen in Figure 11C) having a polymer member 1542 (see lines 57-61 of column 17, as seen in Figure 16B); light-emitting components 1510 (as seen in Figure 16B) on a printed circuit 1506 (as seen in Figure 16B); a first light diffuser layer 1524 (as seen in Figure 16B) having lenses 1610 (as seen in Figure 16B) that each overlap a respective one of the light-emitting components 1510 (as seen in Figure 16B) and that each have outer surfaces (as seen in Figure 16A) and opposing inner surfaces (as seen in Figure 16B) with curved cross- sectional profiles (concave portion of each element 1610 facing element 1510, as seen in Figure 16B) that are separated from that overlapped light-emitting component 1510 by air (as seen in Figure 16B); a second light diffuser layer 1530 having a textured film (see lines 37-44 of column 17), wherein the second light diffuser layer 1530 is between the polymer member 1542 and the first light diffuser layer 1524 (as seen in Figure 16B) and is separated from the first light diffuser layer 1524 by air (as seen in Figure 16B); a third light diffuser layer 1536 that has light-scattering structures embedded in polymer (see lines 37-44 of column 17), wherein the third light diffuser layer 1536 is between the polymer member 1542 and the second light diffuser layer 1530, is separated from the second light diffusing layer 1530 by air (see lines 44-48 of column 17), and is separated from the polymer member 1542 by air (see lines 44-48 of column 17).

STANLEY fails to disclose the outer surface of each lens 1610 having a curved cross-sectional profile and a central depression, and the textured film of the second light diffuser having a texture surface.

However, the examiner takes Official Notice of the use and advantages of lenses having curved outer and inner surfaces being old and well known in the illumination art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a lens 1610 having an outer surface with a curved cross-sectional profile in the patented apparatus of STANLEY, to obtain the predictable result of enabling the apparatus to project a desired illumination output. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

In addition, FUJII discloses an illumination device 1 (as seen in Figure 2) including a housing 2 (as seen in Figure 2); a plurality of light emitting components 30 (as seen in Figure 2) arranged on a printed circuit 39 (as seen in Figure 2); a first light diffuser layer 4 (as seen in Figure 2) provided over the light emitting elements 30 (as seen in Figure 2) and separated by air (as seen in Figure 2), the second diffuser layer including a textured film 41 (as seen in Figure 4) having a texture surface 49 (as seen in Figure 4); and a second light diffuser layer 7 (as seen in Figure 2) having light scattering structures embedded in a polymer base (see lines 29-32 of column 5), wherein the second light diffuser layer 7 is provided over the first light diffuser layer 4 and separated by air (as seen in Figure 2).
4 of FUJII as the second light diffuser layer 1530 in the patented device of STANLEY (as previously modified), to obtain the predictable result of directing the light produced by the light-emitting components 1510 in a desired direction, as taught by FUJII (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamakawa (U.S. Pat. 5,173,810), Lumpp (U.S. Pat. 6,333,509), Gasquet et al. (U.S. Pat. 6,755,556), Chinniah et al. (U.S. Pat. 7,275,849), Angelini et al. (U.S. Pat. 7,349,163), Pao et al. (U.S. Pat. 7,438,444), Opolka et al. (U.S. Pat. 7,461,960), Lin (U.S. Pat. 8,633,641), Zhang (U.S. Pat. 10,838,256) disclose illumination devices including at least one light emitter provided on a printer circuit board, and a lens optically coupled to each light emitter, the lens including a curved outer surface with a depressed central area, and a curved inner surface with a protruding central area facing the light emitter.
Müller et al. (U.S. Pat. 3,532,876), Finch (U.S. Pat. 3,671,101), Goytisolo Taltavull (U.S. Pat. 3,716,709), Oe et al. (U.S. Pat. 5,304,864), Wortman et al. (U.S. Pat. 5,771,328), Takei et al. (U.S. Pat. App. Pub. 2004/0263039), Yao et al. (U.S. Pat. 7,255,456), Lin et al. (U.S. Pat. 2011/0115695), Chang et al. (U.S. Pat. Hsu et al. (U.S. Pat. App. Pub. 2015/0345734), Takayama et al. (U.S. Pat. 9,494,300), Vredenborg et al. (U.S. Pat. App. Pub. 2021/0018159), and Reutter et al. (U.S. Pat. 11,022,271) disclose illumination devices including at least one light source provided within a housing, and at least one light diffuser including a textured surface.

Allowable Subject Matter
Claims 1-18 are allowed.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant teaches an electronic device including a housing, a plurality of light emitting elements, and a light modifying member including a plurality of lenses. In a first embodiment, the electronic device further includes a speaker, with the light emitting elements configured to project light at least through a portion of the housing, and each one of the lenses overlap a respective one of the light emitting elements; each of such lenses including a upper surface with a depressed central portion, and a lower surface with a protruding central portion facing the light emitting element. While the use and advantages of lenses, specifically those having an outer surface with a depressed central portion and an inner surface with a protruding central portion facing a light source, are considered old and well known in the art (as evidenced by the Prior Art already made of record), no prior art was found teaching the claimed lenses in combination with the other recited structural limitations of the claimed electronic, and no motivation could be found for such combination beyond the teachings found in applicant’s own disclosure.
In a second embodiment, the light modifying member further includes a light guiding layer configured to guide light from the light emitting elements to a circular peripheral edge including light extraction structures for projecting light outwardly through the housing.  No prior art was found teaching such individual features in combination with the other recited structural limitations of the claimed electronic device, and no motivation could be found for such combination beyond the teachings found in applicant’s own disclosure.

Response to Arguments
Applicant's arguments, filed January 13 of 2022, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claim 19 under 35 U.S.C. 103 as being unpatentable over STANLEY (U.S. Pat. 9,930,444), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the second diffuser layer having a textured film with a textured surface.  The applicant further argues that the second diffuser layer 1530 of STANLEY, cited by the Examiner as corresponding to the claimed second diffuser layer, is not a textured film as currently defined by the claim as a doped resin member does not inherently have any textured surface.

In response to applicant’s arguments that STANLEY (U.S. Pat. 9,930,444) failed to disclose individually, or even suggest when combination with the knowledge readily available to one of ordinary skill in the art, a the second diffuser layer having a textured film with a textured surface, the applicant is respectfully directed to section 10 of the instant Office Action, were the teachings of FUJII (U.S. Pat. 10,420,180) have been 

Regarding the Examiner’s Official Notice of lenses having curved outer and inner surfaces being old and well known in the illumination art (originally presented in Section 26 of the Office Action mailed November 23, 2021), it is noted that the applicant have failed to adequately traverse such a finding, as the presented arguments failed to specifically state why the noticed fact is not considered to be common knowledge or well-known in the art. See MPEP 2144.03C and 37 CFR 1.111(b). See also Chevenard, 60 USPQ at 241. 
The applicant is advised that applicant’s failure to traverse such Official Notice has been taken as an admission that such limitations are indeed Prior Art.  See MPEP 2144.03(c) and 37 C.F.R. 1.111(b).


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/ISMAEL NEGRON/Primary Examiner